Lavery, J.,
dissenting. I disagree with the majority’s conclusion that the trial court conducted a proper evidentiary hearing on the defendant’s motion to open the stipulated judgment.
*764As the majority correctly points out, a stipulated judgment is a “ ‘contract of the parties acknowledged in open court and ordered to be recorded by a court of competent jurisdiction. . . (Citations omitted.) Gillis v. Gillis, 214 Conn. 336, 339, 572 A.2d 323 (1990). Because the basis for the stipulated judgment is a contract between the parties, it may properly be set aside if the contract was arrived at by fraud, accident or mistake. Id., 340. It is undisputed that a defendant has a procedural due process right to an opportunity to be meaningfully heard before property rights can be taken away. All Brand, Importers, Inc. v. Department of Liquor Control, 213 Conn. 184, 208, 567 A.2d 1156 (1989); Kukanskis v. Griffith, 180 Conn. 501, 509-10, 430 A.2d 21 (1980). I cannot agree with the majority, however, that the defendant in this case had such an opportunity.
At the start of the hearing on the defendant’s motion to open, the trial court immediately focused on the hearing in which the stipulation was entered.1 From that point on, the hearing was dominated by the court, focusing on its canvass of the defendant in the prior *765hearing.2 At one point in the hearing, the plaintiffs counsel interjected, “I suppose we can hear testimony if defense counsel believes they have some other grounds for reopening the judgment, but I would submit to the court that it’s a futility . . ..” The counsel for the defendant was then allowed briefly to mention her legal arguments, but was not given an adequate opportunity to develop these arguments, nor was she given an adequate opportunity to present her witnesses. Shortly thereafter, the court ended the hearing, addressing the defendant’s counsel: “You should have known by the issues you have raised that evidence was going to be required to support your position. Motion is denied.”
In her brief, the defendant indicates that at the hearing she was prepared to assert two defenses in support of the motion to open. First, she intended to assert equitable defenses that are recognized in Connecticut. In this case, the defendant’s husband, who was responsible for the nonpayment of rent leading to the stipu*766lated judgment, abandoned the defendant and her five minor children. The defendant’s husband was the head of the household, the sole support of the family, and the sole manager of the family finances. Further, the defendant intended to introduce testimony to the effect that a housing authority employee had advised her that legal representation was not necessary in the resolution of her situation. At the time the defendant signed the stipulated judgment, she was not represented by counsel and her knowledge of the English language was questionable. The defendant was prepared to testify at the hearing that she perceived that her only choice was to sign the stipulated judgment because she was told by the plaintiff’s rental agent that she had two alternatives—either proceed to trial and be evicted *767within a week, i.e., October 18, 1990, or enter into an agreement whereby she would agree that judgment for possession could enter in favor of the plaintiff, and that she would pay the accumulated arrearage, court costs and current rent according to a fixed schedule. If she chose the latter alternative, she understood that the family would be granted a final stay of execution through February 28,1991. The defendant intended to assert an equitable argument that she and her children had been abandoned by her husband, the family’s breadwinner, and that she was not responsible for the circumstances that caused the plaintiff to seek an eviction in the first place. In addition, the defendant paid all of the arrearages, court costs, fees, and current rent as required by the stipulated judgment. The defendant was prepared to assert that the equities of the situation should allow her and her children to remain in their home.
In Fellows v. Martin, 217 Conn. 57, 66, 584 A.2d 458 (1991), our Supreme Court stated that “Connecticut Appellate and Superior Courts have applied the ancient equitable doctrine against forfeitures to summary process actions for nonpayment of rent and have occasionally, on the particular facts of each case, granted relief to the tenant.” Although the merits of the defendant’s equitable argument are not before this court at this time, it was properly within the province of the trial court, and should have been fully explored in an eviden-tiary hearing.
Second, the defendant intended to assert a public policy argument based on case law from a foreign jurisdiction. In particular, the defendant cites Maxton Housing Authority v. McLean, 313 N.C. 277, 328 S.E.2d 290 (1985), in which the North Carolina Supreme Court held that in order to evict a tenant from low income public housing there must be a finding of fault on the part of the tenant in failing to pay rent. Id., 280. In McLean, *768the court set forth the following framework to utilize when dealing with such a case: “Upon a showing by the Authority that the rental payment has not been made as required by the lease, it is presumed that the failure to pay the rent is good cause for eviction. The burden thereupon shifts to the tenant to produce evidence to prove a lack of fault on his part in failing to make the rental payment.” Id. The court based its decision on the public policy of the state and federal governments to provide sanitary and safe housing for persons of low income. Id., 279-80. In McLean, it was the defendant’s former spouse who was primarily responsible for the acts that led to the eviction proceedings. In this case, there is a similar claim regarding the role of the defendant’s former spouse in the events leading to the stipulated judgment. Although McLean is not binding on courts of this state, it raises legal issues that should be decided in the first instance by the trial court, and possibly be the subject of subsequent appellate review.
“At the core of due process is the requirement for an impartial tribunal. See Tumey v. Ohio, 273 U.S. 510, 47 S. Ct. 437, 71 L. Ed. 749 (1927).” Rado v. Board of Education, 216 Conn. 541, 556, 583 A.2d 102 (1990). In this case, the court focused on the defendant’s failure to produce a transcript of the prior hearing rather than allowing the defendant to put on her case that the contract of stipulated judgment was induced by duress and mistake, and that she had equitable defenses as set forth above, thus depriving the defendant of an opportunity for a meaningful hearing.
I would remand the case to the trial court to conduct a full evidentiary hearing on the defendant’s motion to open the judgment.

 The hearing opened as follows:
“The Court: Housing Authority of Stamford and Lamothe.
“Defense Counsel: Good morning, Your Honor. Roberta Hatch of legal services representing the defendant, Lucienne Lamothe, the moving party.
“Plaintiffs Counsel: And, Lawrence Riley, representing the Plaintiff, Stamford housing authority.
“The Court: Why don’t you tell me a little bit about this.
“Defense Counsel: Your Honor, very briefly, Mrs. Lamothe came to court on October 11 without assistance of counsel. She had a good defense. She had two defenses. She was not represented. She entered into a stipulation. The Stamford housing authority was represented. She did not have the benefit of an interpreter, who is here.
“The Court: An interpreter?
“Defense Counsel: Yes, she speaks Creole. She does speak English.
“The Court: But she didn’t speak English?
“Defense Counsel: She does speak English, but she did not understand fully that she had a right to go to trial.
“The Court: Wait a minute. Was this before me?”


 The court pressed the defendant’s counsel as to whether she was attacking the actions of either the housing authority’s counsel or the court regarding the stipulated judgment.
“The Court: You are attacking a man’s right to make a living, by such an allegation, or a woman’s right to make a living here. Now, I don’t mind you doing that, because that is what this court is all about, but I don’t want that done frivolously, and if you intend to make that kind of claim you had better be prepared to prove it, and today is your day in court, then I—You know. There are two things you have claimed here. You claimed that the court did not properly canvass this lady so that it would satisfy that what she did was what she wanted to do. And secondly, you are claiming that an officer of this court, the housing specialist, and an officer, an attorney, that Ms license to practice in this state, both were either oppressive or unethical in the manner in which they conducted their discussion. Now, that’s what you in essence have said by the motion you have put before the court today.
“Defense Counsel: The defendants perceived that they had no choice.
“The Court: Counsel, you are now representing them. You filed this motion. You put the language into what you thought it meant, and I’m interpreting it the way I am, is that not what you are saying? You raise orally a due process claim which says that this lady didn’t have a meaningful hear*766ing, and it was not meaningful because of the oppression of the housing specialist, the attorney for the plaintiff, and the insufficient activity on the part of the court. Those are serious allegations, Ma’am. I expect that you are going to prove each one of them, or at least one sufficient to open this judgment.”
The exchange continued:
“Defense Counsel: I do not believe that she entered into this knowingly, knowing what her rights were.
“The Court: I can’t make that determination without a transcript of the proceedings, without her responses to the questions that the court asked. Ordinarily the court makes it a practice to inquire of the party that if they have any questions after all is explained, do you have any questions about this agreement, and if it gets no answer, then it has to assume that the party has no questions. I don’t know of any other reason why it shouldn’t assume that, unless there is something on the record that so indicates it, and if the court neglected to pursue that, then maybe you do have a point. The other thing is that I definitely make it a practice, and I don’t know whether I did it in this case, and that is why I need a transcript, to explain the significance of the agreement in terms of when they have to get out, and what options they have to move for a reopening, or a further stay of execution. I usually go through that very carefully. Maybe I was neglectful of doing that in this case. I can’t recall this case at all. All that I can recall is what my practice is, and in that instance, I cannot make a decision on this case without any information concerning that. With regard to this other matter, she was advised that she should not seek the advice of counsel. That is different from saying she didn’t need an attorney. Now, that requires, I think, some testimony.”